DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9-15, and 18-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Washeleski et al. (US 2018/0030771) (hereinafter Washeleski).
Regarding claims 1 and 10, Washeleski discloses a vehicle comprising: a vehicle body defining an entryway into a vehicle interior (See Figures 1A-2); an electronic controller (Figures 26A-26B, see at least paragraphs [0033], [0050-0055], [0066], [0070-0072], [0082-0089], [0093-0099], and [0144-0145] for specific controller details and operation); a door panel for the entryway (See at least Figures 1A-4B and 19), wherein the door panel has a vehicle exterior-facing surface and a vehicle interior-facing surface (See Figures 1A-4B, and 19), and is configured to selectively open and close the entryway assembly (See at least paragraphs [0065-0066], and [0085-0087]); and a door locking system having: a latch mechanism configured to selectively latch the door panel to and unlatch the door panel from the vehicle body (See at least paragraphs [0065-

Regarding claims 2 and 11, Washeleski discloses wherein at least one of the vehicle exterior-facing surface and the vehicle interior-facing surface is structured from an electrically nonconductive material (See paragraphs [0057], “In this embodiment, fascia panel 22 is made of non-conductive plastic material which allows sensor 24 to detect the presence of conductive objects through fascia panel 22”, and  [0116], “Fascia panel assembly 200 includes a fascia panel 22, a sensor 24, and first and second non-electrically conductive isolators 201 and 202. FIG. 20 illustrates a portion of sensor 24 of fascia panel assembly 200”).
Regarding claims 3 and 12, Washeleski discloses wherein the electronic circuit is embedded in a composite preform (See Figure 19, element 24 is considered to satisfy the broad term “composite preform”, See at least paragraphs [0073-0079]), and wherein the composite preform is arranged between the vehicle exterior-facing surface and the vehicle interior-facing surface (See Figure 19).
Regarding claims 4 and 13, Washeleski discloses wherein at least one of the vehicle exterior-facing surface and the vehicle interior-facing surface is structured from an electrically conductive material (See at least paragraphs [0060], “the metal construction of lift gate 12 functions as the second conductive plate and provides shielding of sensor 24 from stray capacitive influence” (Examiner notes that the “metal construction of lift gate 12 is an electrically conductive material), and paragraph [0062-0065], “Lift gate assembly 40 is configured differently than lift gate assembly 20 in that a portion of fascia panel 22 of lift gate assembly 40 is configured to enable sensor 24 to perform both electrically conductive and non-conductive object detection near this portion of fascia panel 22”).  
Regarding claims 5 and 14, Washeleski discloses wherein the door panel includes a first electrically insulating panel and a second electrically insulating panel (Figure 19, elements 201 and 202, paragraph [0116], “Fascia panel assembly 200 includes a fascia panel 22, a sensor 24, and first and second non-electrically conductive isolators 201 and 202.”), wherein the electronic circuit (Figure 19, element 24) is arranged between the first and second electrically insulating panels.  
Regarding claims 6 and 15, Washeleski discloses wherein the first insulating panel is arranged proximate the vehicle exterior-facing surface and the second 
Regarding claims 9 and 18, Washeleski discloses wherein the electronic chip is configured to detect the gesture by recognizing a change in magnetic capacitance of air proximate the door panel (See at least paragraphs [0066], [0092-0100], [0147-0151]).
Regarding claims 19 and 20, Washeleski discloses a method of unlatching a door panel for an entryway into a vehicle body (See Figures 1A-2), the method comprising: detecting, via an electronic circuit (Figure 20, elements 24 and 205-206) embedded in the door panel, a gesture of a vehicle user proximate the door panel; generating, via the electronic circuit, a signal indicative of the detected gesture (See at least paragraphs [0066], “sensor 24 can be positioned behind any electrically non-conductive surface and be configured to detect the presence, position, or motion (e.g., gesture) of an electrically conductive object such as a human”, and [0095-0098]); receiving, via an electronic controller (Figures 26A-26B, see at least paragraphs [0033], [0050-0055], [0066], [0070-0072], [0082-0089], [0093-0099], and [0144-0145] for specific controller details and operation), the signal from the electronic circuit; and commanding, via the electronic controller, to one of latch and unlatch the door panel from the vehicle body via a latch mechanism in response to the detected signal, and wherein the electronic circuit includes one of an electronic chip (See at least paragraph [0124], “This portion of sensor 24 includes a printed circuit board (i.e., a controller) 206 having a connector 205”) and an infra-red sensor configured to detect the gesture of the vehicle user).


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 9-12, and 18-20 are rejected under 35 U.S.C. 102a2 as being anticipated by Cumbo (US 2019/0152433).
Regarding claims 1 and 10, Cumbo discloses a vehicle comprising: a vehicle body defining an entryway into a vehicle interior; an electronic controller (Figure 2, element 32); a door panel (See Figure 1) for the entryway, wherein the door panel has a vehicle exterior-facing surface and a vehicle interior-facing surface, and is configured to selectively open and close the entryway assembly; and a door locking system having: a latch mechanism (See at least paragraphs [0040-0043], [0050], “A method of operating a touch and gesture pad 30 to sense a gesture is disclosed. For example, this gesture sensing could be used to lock or unlock, or power release”, [0055], [0064-0065], [0069-0070]) configured to selectively latch the door panel to and unlatch the door panel from the vehicle body; and 11P049346an electronic circuit embedded in the door panel (Figures 1B-1C, considered at least elements 29 and 30, paragraph [0041], “Touch and gesture pad 30 can be mounted between a structural portion of B-pillar 22 and applique 28”), having an electronic chip (Figures 1B-1C, element 30, Examiner notes that the term “electronic chip” is considered to be very broad, and is considered to be a portion of gesture pad, element 30) configured to detect a gesture of a vehicle user proximate the door panel, and configured to generate a signal indicative of the detected gesture; wherein: each of the latch mechanism and the electronic circuit is in operative communication with the electronic controller; and the electronic controller is configured to receive the signal from 
Regarding claims 2 and 11, Cumbo discloses wherein at least one of the vehicle exterior facing surface and the vehicle interior-facing surface is structured from an electrically nonconductive material (paragraph [0041], “The applique 28 is formed illustratively from a polymer material such as plastic”)
Regarding claims 3 and 12, Cumbo discloses wherein the electronic circuit is embedded in a composite preform, and wherein the composite preform is arranged between the vehicle exterior-facing surface and the vehicle interior-facing surface (See at least paragraphs [0043-0044]).
Regarding claims 9 and 18, Cumbo discloses, wherein the electronic chip is configured to detect the gesture by recognizing a change in magnetic capacitance of air proximate the door panel.  
Regarding claims 19 and 20, Cumbo discloses a method of unlatching a door panel for an entryway into a vehicle body (See Figure 1, See at least paragraphs [0040-0043], [0050], “A method of operating a touch and gesture pad 30 to sense a gesture is disclosed. For example, this gesture sensing could be used to lock or unlock, or power release”, [0055], [0064-0065], [0069-0070]), the method comprising: detecting, via an electronic circuit (Figures 1B-1C, considered at least elements 29 and 30) embedded in the door panel, a gesture of a vehicle user proximate the door panel; generating, via the electronic circuit, a signal indicative of the detected gesture (See at least paragraphs [0040-0043], [0050], “A method of operating a touch and gesture pad 30 to sense a .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Washeleski et al. (US 2018/0030771) (hereinafter Washeleski) in view of Pattok et al. (US 2003/0068458) (hereinafter Pattok).
Regarding claims 7 and 16, Washeleski does disclose wherein at least one of the first electrically insulating panel and the second electrically insulating panel is a veil (Examiner notes that elements 201 and 202 of Washeleski are considered to satisfy the term “veil”). Although the first and second electrically insulating panels of Washeleski .


Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Washeleski et al. (US 2018/0030771) (hereinafter Washeleski) in view of Swan et al. (US 5,773,375) (hereinafter Swan).
Regarding claims 8 and 17, Washeleski does not explicitly disclose wherein the door panel additionally includes a scrim sheet arranged between the second electrically insulating panel and the vehicle interior-facing surface.  Swan however, teaches that it is known in the art to configure a scrim layer on a vehicle door insulation component for the purposes of improving the integrity of the acoustic insulation material (See Figures 1-4, element 52, See at least column 6, lines 1-35, “The laminate 10 can include an optional scrim layer 52 secured to the web 15 opposite the film 14. The optional scrim layer 52 increases the integrity of the laminate 10”, and “a second optional scrim layer (not shown) can be secured between the film 14 and the web 15”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the door panel of Washeleski such that it included a scrim layer, as taught by Swan, located between the second electrically insulating panel and the vehicle interior-facing surface, as this would improve the integrity of the sound attenuating isolators (elements 201 and 202) of Washeleski, which would be desirable to various users for various applications. Additionally, all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JUSTIN B REPHANN/Examiner, Art Unit 3634